DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the applicant argued that the closest prior art applied Carbon3D Inc (WO 2016/145050) in view of Nippon Synthetic Chemical Ind. Co. Ltd. (EP 3,127,931) in further view of Blank Werner (US 5,965,686) fails to teach a method of making a precursor resin useful for additive manufacturing, comprising the steps of: 
 a) reacting a polyisocyanate with a polyol in the presence of a zirconium catalyst to produce a first reaction product; (b) reacting said first reaction product with an amine(meth)acrylate monomer blocking agent to produce a second reaction product comprising a (meth)acrylate blocked polyurethane (ABPU); and then (c) combining said second reaction product with (i) a free radical photo-initiator and (ii) optionally a comonomer, to produce said precursor resin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US-20220168077-A1; US-20210332178-A1; US-20190023917-A1; US-20200108550-A1 are all pertaining to similar materials except does not teach using a) reacting a polyisocyanate with a polyol in the presence of a zirconium catalyst to produce a first reaction product; (b) reacting said first reaction product with an amine(meth)acrylate monomer blocking agent to produce a second reaction product comprising a (meth)acrylate blocked polyurethane (ABPU); and then (c) combining said second reaction product with (i) a free radical photo-initiator and (ii) optionally a comonomer, to produce said precursor resin.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743